Citation Nr: 0103038	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  99-20 233A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia



THE ISSUES

Entitlement to service connection for diabetes mellitus.

Entitlement to an increased (compensable) evaluation for a 
post operative cholecystectomy scar.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from June 1979 to January 
1993.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 1999 RO rating decision that denied the claim 
for service connection for diabetes mellitus as not well 
grounded and denied an increased (compensable) evaluation for 
a post operative cholecystectomy scar.

In an informal presentation dated in October 2000, the 
representative requests service connection for the veteran's 
anemia.  This claim has not been adjudicated by the RO and 
the Board will not address this matter.  This claim is 
referred to the RO for appropriate action.

The issue of entitlement to service connection for diabetes 
mellitus will be addressed in the remand section of this 
decision.


FINDING OF FACT

The cholecystectomy scar is not tender and painful, not 
poorly nourished with repeated ulceration, and does not 
affect the motion of a body part.


CONCLUSION OF LAW

The criteria for a compensable evaluation for a post 
operative cholecystectomy scar are not met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.31, 4.118, Codes 
7803, 7804, 7805 (2000).



REASONS AND BASES FOR FINDING AND CONCLUSION


A.  Factual Background

Service medical records show that the veteran was 
hospitalized from January to February 1991.  During this 
hospitalization she underwent cholecystectomy.

The veteran underwent a VA medical examination in April 1993.  
There was a scar 4 and 1/2 inches by 1/4 inch on her right upper 
quadrant.  It was not sensitive to palpation.  She complained 
of numbness along the incision.

An April 1993 RO rating decision granted service connection 
for status post cholecystectomy and assigned a zero percent 
evaluation, effective from January 1993.  This evaluation has 
remained unchanged.  The August 1999 RO rating decision 
reclassified the disability as a cholecystectomy scar.

The veteran underwent a VA medical examination in April 1999.  
She complained of numbness at the site of the scar where she 
was cut.  She reported no pain, but she stated there was an 
itchy feeling in the area of the scar.  There was a linear 
scar mid to lower right quadrant, approximately 12.5 
centimeters hyperpigmented area.  There was evidence of 
elevation of the scar with a small keloidal area present.  
Upon palpation, she was aware of the touch, but was unable to 
feel the touch.   There was no inflammation or edema at the 
scar area.  There was no tenderness to palpation.  Color 
photographs of the scar area were submitted with the report 
of this examination and confirm the presence of a 
hyperpigmented scar.  The diagnosis was hyperpigmented scar 
of the abdomen (status post gallbladder removal).


B.  Legal Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

A compensable evaluation for scars (other than burn scars or 
disfiguring scars of the head, face or neck) requires that 
they be poorly nourished, with repeated ulceration 
(10 percent); that they be tender and painful on objective 
demonstration (10 percent) or that they produce limitation of 
function of the body part which they affect (10 percent).  
38 C.F.R. § 4.118, Codes 7803, 7804, 7805.

Where the minimum schedular evaluation requires residuals and 
the schedule does not provide a noncompensable evaluation, a 
noncompensable evaluation will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31.

Statements from the veteran are to the effect that the 
cholecystectomy scar is painful and tender and warrants a 
compensable evaluation.  The report of her medical 
examination in April 1999, including photographs of the scar 
area, show an hyperpigmented scar, but there was no 
tenderness to palpation of the scar at this examination.  Nor 
does the report of this examination indicate that the scar is 
poorly nourished with repeated ulceration or that it affects 
the motion of a body part.  

After consideration of all the evidence, the Board finds that 
the current noncompensable evaluation for the veteran's 
cholecystectomy scar best represents her disability picture.  
38 C.F.R. § 4.7.  The preponderance of the evidence is 
against the claim for a compensable evaluation for this scar, 
and the claim is denied.

Since the preponderance of the evidence is against the claim 
an increased (compensable) evaluation for the cholecystectomy 
scar, the benefit of the doubt doctrine is not for 
application with regard to this issue.  Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (to be codified as amended at 38 C.F.R. 
§ 5107); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased (compensable) evaluation for cholecystectomy 
scar is denied.


REMAND

The Board notes that the RO denied the veteran's claim for 
service connection for diabetes mellitus as not well 
grounded.  The VCAA eliminated the concept of a well-grounded 
claim, and redefined VA's duty to assist the veteran in the 
development of a claim.  In this case, there is additional VA 
duty to assist the veteran in the development of the claim 
for service connection for diabetes mellitus.

The RO should notify the veteran of the evidence needed to 
support her claim for service connection for diabetes 
mellitus and provide any assistance needed in the development 
of this evidence.  In this case, she needs to submit evidence 
that links her current diabetes mellitus to an incident of 
service.

The VA report of her medical examination in April 1999 should 
be returned to a examiner who conducted the examination or 
other appropriate physician to obtain an opinion as to the 
earliest manifestation of the veteran's diabetes mellitus.  

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should ask the veteran to 
prepare a detailed list of all sources 
(VA and non-VA) of evaluation or 
treatment for diabetes mellitus since 
separation from service, including the 
name of any source that links this 
condition to an incident of service.  
Names and addresses of the medical 
providers, and dates of evaluations and 
treatment, should be listed.  After 
obtaining any needed release forms from 
the veteran, the RO should directly 
contact the medical providers and obtain 
copies of the records not already in the 
file.

2.  The RO should notify the veteran of 
any unsuccessful efforts to obtain 
information, explain to her the efforts 
made to obtain the information, and 
describe to her the further action that 
will be taken on her claim.

3.  The VA report of her medical 
examination in April 1999 should be 
returned to the examiner or appropriate 
physician for the preparation of an 
addendum that includes an opinion as to 
the earliest manifestation of the 
veteran's diabetes mellitus and whether 
it is at least as likely as not that the 
diabetes mellitus had its onset in 
service.  The medical specialist should 
support the opinion by discussing medical 
principles as applied to the specific 
medical evidence in the veteran's case.  
In order to assist the medical specialist 
in providing the requested information, 
the claims folder must be made available 
to him or her and reviewed prior to the 
preparation of the addendum.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  If service 
connection for diabetes mellitus remains 
denied, the appellant and her 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.
 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	J. E. Day
	Member, Board of Veterans' Appeals



 

